

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this "Agreement") is dated as of December
21, 2010, among Oramed Pharmaceuticals Inc., a Nevada corporation (the
"Company"), and the investors identified on the signature page hereto (each, an
"Investor" and collectively the “Investors”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Investor, and each Investor, severally and not jointly,
desires to purchase from the Company certain securities of the Company, as more
fully described in this Agreement; and
 
WHEREAS, the Company is currently negotiating with other potential investors to
invest in the Company on substantially the same price as set forth in this
Agreement ("Related Investments").
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
"Closing Date" means the later of (i) January 10, 2011 or (ii) the Trading Day
when all of the all conditions precedent to (A) the Investors’ obligations to
pay the Investment Amount and (B) the Company’s obligations to deliver the
Securities have been satisfied or waived.
 

 
 

--------------------------------------------------------------------------------

 
 
"Common Stock" means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such common stock may
hereafter be reclassified or changed into.
 
"Investment Amount" means, with respect to each Investor, the aggregate amount
to be paid for Shares and Warrants purchased hereunder as indicated below such
Investor's name on the signature page of this Agreement and as set forth on
Schedule 1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
"Per Unit Purchase Price" means $0.32.
 
"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
"Rule 144" means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
"SEC" means the U.S. Securities and Exchange Commission.
 
"Securities" means the Shares, the Warrants and the Warrant Shares.
 
"Shares" means the shares of Common Stock issued or issuable to the Investors
pursuant to this Agreement.
 
"Short Sales" means, without limitation, all "short sales" as defined in Rule
200 of Regulation SHO promulgated under the Exchange Act.
 
"Trading Day" means any day other than Friday, Saturday, Sunday or other day on
which commercial banks in The City of New York or Israel are authorized or
required by law to remain closed.
 
"Transaction Documents" means this Agreement, the Warrants and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.
 
"Warrants" means the Common Stock purchase warrants in the form of Exhibit A.
 

 
2

--------------------------------------------------------------------------------

 
 
"Warrant Shares" means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1          Closing.  On the Closing Date, subject to the terms and conditions
set forth in this Agreement, the Company shall issue and sell to each Investor,
severally and not jointly, and each Investor, severally and not jointly, shall
purchase from the Company, the Shares and the Warrants set forth opposite such
Investor’s name on Schedule 1. Upon satisfaction of the conditions set forth in
Sections 2.2 and 2.3, the Closing shall occur at such location as the parties
shall mutually agree.
 
(b) Notwithstanding anything to the contrary in this Agreement, the number of
shares of Common Stock (and a proportionate number of Warrants) that any
Investor shall be entitled to purchase from the Company shall be reduced to the
extent that after giving effect to such purchase, such Investor (together with
such Investor’s Affiliates) would beneficially own in excess of 9.9% of the
shares of Common Stock outstanding immediately after giving effect to such
purchase and any other purchases of Common Stock being made concurrently.  For
purposes of the foregoing sentence, the aggregate number of shares of Common
Stock beneficially owned by such Person and its Affiliates shall exclude shares
of Common Stock which would be issuable upon exercise of the Warrants or any
other securities of the Company beneficially owned by such Person and its
Affiliates (including, without limitation, any convertible notes or convertible
shares, options or warrants) that is subject to a limitation on conversion or
exercise analogous to the limitation contained herein. Except as set forth in
the preceding sentence, for purposes of this paragraph, beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act.
 
2.2          Deliveries.
 
(a)    On the date hereof, the Company and each of the Investors shall deliver
or cause to be delivered to the other, this Agreement, together with all
exhibits and schedules attached thereto, duly executed by an authorized
representative.
 
(b)    On the Closing Date, the Company shall deliver or cause to be delivered
to each Investor the following:
 
(i)           a certificate evidencing the number of Shares equal to such
Investor’s Investment Amount divided by the Per Unit Purchase Price, registered
in the name of such Investor as set forth on Schedule 1;

 
3

--------------------------------------------------------------------------------

 
 
(ii)           a warrant, registered in the name of such Investor, pursuant to
which such Investor shall have the right to acquire the number of shares of
Common Stock equal to 35% of the number of Shares issuable to such Investor
pursuant to Section 2.2(i) and
 
(iii)           a certificate of the Secretary of the Company dated the Closing
Date, certifying the incumbency and authority of the officers or authorized
signatories of the Company who execute this Agreement and the other Transaction
Documents and the truth, correctness and completeness of the following exhibits
which shall be attached thereto: (i) a copy of resolutions duly adopted by the
Board of Directors of the Company, in full force and effect at the time this
Agreement is entered into, authorizing the execution of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated herein and therein, (ii) a copy of the Certificate of Incorporation
of the Company, as amended through the Closing Date, and as filed with and
accepted and certified by an appropriate official of the Company’s jurisdiction
of incorporation, and (iii) a copy of the By-Laws of the Company, as amended
through the Closing Date.
 
(c)    On the Closing Date, each Investor shall deliver or cause to be delivered
(by check or wire transfer) the aggregate amount of the Investor’s Investment
Amount in payment for the Shares and Warrants in accordance with the
instructions set forth on Schedule 2 hereof.
 
2.3          Closing Conditions.
 
(a)    The obligations of the Company hereunder in connection with the Closing
are subject to the following conditions having been met:
 
(i)           the accuracy in all material respects when made and on the Closing
Date of the representations and warranties of the Investors contained herein;
 
(ii)          all obligations, covenants and agreements of the Investors
contained herein required to be performed at or prior to the Closing Date shall
have been performed; and
 
(iii)         the delivery by the Investors of the items set forth in Section
2.2(c) of this Agreement.
 
(b)    The respective obligations of the Investors hereunder in connection with
the Closing are subject to the following conditions having been met:
 
(i)           the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein;
 

 
4

--------------------------------------------------------------------------------

 
 
(ii)           all obligations, covenants and agreements of the Company
contained herein required to be performed at or prior to the Closing Date shall
have been performed;
 
(iii)          the delivery by the Company of the items set forth in Section
2.2(b) of this Agreement;
 
(iv)          from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the SEC or the National Association of
Securities Dealers over-the-counter electronic bulletin board (the “OTCBB”).
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1          Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors as follows on the date hereof and as of
the Closing Date:
 
(a)    Organization, Good Standing and Qualification of the Company.  The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada.  The Company has all requisite corporate
power and authority to own and operate its properties and to carry on its
business as now being conducted and as proposed to be conducted.  The Company is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which failure to so qualify would materially and
adversely affect the business, properties, operations, prospects or condition,
financial or otherwise, of the Company.  The resolutions adopted by the
directors of the Company on December __, 2010 authorizing the transactions
contemplated by the Transaction Documents have not been amended or modified in
any way, have not been rescinded and are in full force and effect on the date
hereof.
 
(b)    Corporate Authority; Enforceability.  The Company has full right, power
and authority to issue and sell the Securities as herein contemplated and the
Company has full power and authority to enter into and perform its obligations
under the Transaction Documents.  The execution and delivery of the Transaction
Documents and the consummation of the transactions contemplated herein and
therein have been duly authorized and approved by all requisite corporate
action, and each of the Transaction Documents are a valid and legally binding
obligation of the Company.
 

 
5

--------------------------------------------------------------------------------

 
 
(c)    Conflicts.  Neither the authorization, execution and delivery of the
Transaction Documents nor the consummation of the transactions herein and
therein contemplated, will (i) conflict with or result in a breach of any of the
terms of the Company’s Certificate of Incorporation or By-Laws, (ii) violate any
judgment, order, injunction, decree or award of any court or governmental body,
having jurisdiction over the Company, against or binding on the Company or to
which its property is subject, (iii) violate any material law or regulation of
any jurisdiction which is applicable to the Company, (iv) violate, conflict with
or result in the breach or termination of, or constitute a default under, the
terms of any material agreement to which the Company is a party, except for such
violations or defaults which do not materially and adversely affect the
business, assets, operations, prospects or condition, financial or otherwise of
the Company, or (v) violate or conflict with the rules and regulations of the
National Association of Securities Dealers over-the-counter electronic bulletin
board (the “OTCBB“) applicable to the Company.
 
(d)    Capitalization. The authorized capital of the Company as of the date
hereof consists of 200,000,000 shares of Common Stock, of which there were (i)
58,756,535 issued and outstanding as of the date hereof as fully paid and
non-assessable shares; (ii) options and/or warrants to purchase 8,765,022 shares
of Common Stock; and (iii) employee and directors options to purchase 6,648,000
shares of Common Stock. As of the date hereof, the Company has not issued any
capital stock since its most recently filed periodic report under the Exchange
Act, other than pursuant to the exercise of employee stock options under the
Company’s stock option plans and the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plan outstanding as
of the date of the most recently filed periodic report under the Exchange
Act.  All of the outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable.  No further approval or authorization of
any stockholder or the Board of Directors of the Company is required for the
issuance and sale of the Securities.  The issuance of the Securities pursuant to
the provisions of this Agreement will not violate any preemptive rights or
rights of first refusal granted by the Company that will not be validly waived
or complied with, and will be free of any liens or encumbrances, other than any
liens or encumbrances created by or imposed upon the Investors through no action
of the Company.  There are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
 
(e)    Litigation.  There are no actions, suits or proceedings at law or in
equity or by or before any governmental instrumentality or other agency or
regulatory authority now pending, or, to the best knowledge of the Company,
threatened against the Company which, if adversely determined, could materially
and adversely affect the business, assets, operations, prospects or condition,
financial or otherwise, of the Company. There is no action, suit or proceeding
by the Company currently pending or that the Company currently intends to
initiate.
 
(f)     Compliance with Laws.  The Company is not in violation of any statute,
law, rule or regulation, or in default with respect to any judgment, writ,
injunction, decree, rule or regulation of any court or governmental agency or
instrumentality, except for such violations or defaults which do not materially
and adversely affect the business, assets, operations, prospects or condition,
financial or otherwise, of the Company.
 

 
6

--------------------------------------------------------------------------------

 
 
(g)    Governmental Consents.  Subject to the accuracy of the representations
and warranties of the Investors set forth herein, no registration or filing
with, or consent or approval of or other action by, any Federal, state or other
government agency under laws and regulations thereof as now in effect is or will
be necessary for the valid execution, delivery and performance by the Company of
the Transaction Documents, and the issuance, sale and delivery of the
Securities, other than the filing of a Form D with the SEC and the filings
required by state securities law.
 
(h)    Regulatory Matters.  The clinical, pre-clinical and other trials, studies
and tests conducted by or on behalf of or sponsored by the Company relating to
its pharmaceutical product candidates were and, if still pending, are being
conducted in all material respects in accordance with medical and scientific
protocols and research procedures that the Company reasonably believes are
appropriate.  The descriptions of the results of such trials, studies and tests
as set forth in the SEC Documents (as defined in Section 3(i) of this
Agreement), provided to the Investors are accurate in all material respects and
fairly present the data derived from such trials, studies and tests.  All
clinical trials conducted by the Company have been in compliance in all material
respects with applicable laws and regulations.  The Company has not received any
warning letters or written correspondence from the FDA and/or any other
governmental entity or agency requiring the termination, suspension or
modification of any clinical, pre-clinical and other trials, studies or tests
that are material to the Company.   None of the clinical trials that the Company
is currently conducting or sponsoring is subject to any temporary or permanent
clinical hold by the FDA or any other governmental entity or agency, and the
Company has no reason to believe that such clinical trials will be subject to
any such action.  The Company is planning to file an Investigational New Drug
Application with the United States Food and Drug Administration (“FDA”) for a
phase II clinical trial it intends to conduct with respect to its orally
ingestible insulin capsule (ORMD0801) (the “IND Application”).  The IND
Application will be in material compliance with applicable laws and rules and
regulations when filed.
 
(i)     SEC Documents; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Exchange Act (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”).  The
Company has delivered to the Investors or their respective representatives true,
correct and complete copies of each of the SEC Documents not available on the
Electronic Data Gathering, Analysis, and Retrieval system of the SEC (“EDGAR”)
that have been requested by an Investor.  As of their respective dates, the SEC
Documents complied as to form in all material respects with the requirements of
the Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing.  Such financial statements have been prepared in
accordance with generally accepted accounting principles (“GAAP”), consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in such financial statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  The Company has no
liabilities or obligations required to be disclosed in the SEC Documents that
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s business.
 

 
7

--------------------------------------------------------------------------------

 
 
(j)     Sarbanes-Oxley; Internal Accounting Controls. Each SEC Document
containing financial statements that has been filed with or submitted to the SEC
was accompanied by the certifications required to be filed or submitted by the
Company’s chief executive officer and chief financial officer pursuant to the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”); at the time of filing or
submission of each such certification, such certification was true and accurate
and complied with the Sarbanes-Oxley Act and the rules and regulations
promulgated thereunder; such certifications contain no qualifications or
exceptions to the matters certified therein and have not been modified or
withdrawn; and neither the Company nor any of its officers has received notice
from any governmental entity questioning or challenging the accuracy,
completeness, form or manner of filing or submission of such certification;
 
(k)    Absence of Changes.  The Common Stock is quoted for trading on the
OTCBB.  No order ceasing, halting or suspending trading in the Common Stock nor
prohibiting the sale of the Common Stock has been issued to and is outstanding
against the Company or its directors, officers or promoters, and, to the best of
the Company’s knowledge, no investigations or proceedings for such purposes are
pending or threatened.  The Company has not taken any action which would be
reasonably expected to result in the delisting or suspension of quotation of the
Common Stock on or from the OTCBB and the Company has complied in all material
respects with the rules and regulations of eligibility on the OTCBB.  The
Company has not taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead any creditor or creditors to
do so.  Based on the financial condition of the Company as of the date hereof,
after giving effect to the receipt by the Company of the proceeds from the
transactions contemplated hereby, the Company reasonably believes that (i) the
fair saleable value of the Company’s assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid.  The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt).  The SEC Documents set forth as of the dates thereof
all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments. For the
purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities for
borrowed money or amounts owed (other than trade accounts payable incurred in
the ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.
 

 
8

--------------------------------------------------------------------------------

 
 
(l)     Patents and Trademarks. The Company has rights to use all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights necessary or material for use in connection
with its business as described in the SEC Documents and which the failure to so
have would have a material adverse effect on the results of operations, assets,
business, prospects, or condition, financial or otherwise, of the Company
(collectively, the “Intellectual Property Rights”). The Company has not received
any notice (written or otherwise) that the Intellectual Property Rights used by
the Company violate or infringe upon the rights of any other person or entity.
To the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another person or entity of
any of the Intellectual Property Rights. The Company has taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
its Intellectual Property Rights.
 
(m)   Offering.  Assuming the accuracy of the representations and warranties of
the Investors contained in Section 3.2 of this Agreement, the offer, issue, and
sale of the Securities are exempt from the registration and prospectus delivery
requirements of the Securities Act and the registration or qualification
requirements of all applicable state securities laws.  Neither the Company nor
any authorized agent acting on its behalf will knowingly take any action
hereafter that would cause the loss of such exemptions.
 

 
9

--------------------------------------------------------------------------------

 
 
(n)    Acknowledgment.  The Company acknowledges and agrees that each Investor
is acting solely in the capacity of an arm’s length purchaser with respect to
the Securities and the transactions contemplated hereby and thereby and that no
Investor is (i) an officer or director of the Company, (ii) an Affiliate of the
Company or (iii) to the knowledge of the Company, a “beneficial owner” of more
than 10% of the shares of Common Stock (as defined for purposes of Rule 13d-3 of
the Exchange Act).  The Company further acknowledges that no Investor is acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby, and any
advice given by any Investor or any of its representatives or agents in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Investor’s purchase of the Securities.  The Company
further represents to each Investor that the Company’s decision to enter into
the Transaction Documents and issue the Securities has been based solely on the
independent evaluation by the Company and its representatives.
 
(o)    No General Solicitation; Placement Agent’s Fees.  Neither the Company,
nor any of its Affiliates, nor any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D of the Securities Act) in connection with the offer or
sale of the Securities.  The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for persons engaged by any Investor or its investment advisor) relating to
or arising out of the transactions contemplated hereby.
 
(p)    No Integrated Offering.  Neither the Company nor any person acting on its
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Securities under the Securities Act or cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
the OTCBB or any other exchange or automated quotation system on which any of
the securities of the Company are listed or designated.
 
(q)    Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.
 
(r)     Disclosure.  All disclosure provided to the Investors with regard to the
representations and warranties contained in this Section 3.1 regarding the
Company, its business and the transactions contemplated hereby, furnished in
writing by the Company is true and correct in all material respects and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, together with the disclosure in the
SEC Documents, not misleading.


 
10

--------------------------------------------------------------------------------

 
 
(s)    Investor Reliance.  The Company expressly acknowledges and agrees that
the Investors are relying upon the Company’s representations contained in this
Agreement.

3.2          Representations and Warranties of the Investor.  Each Investor,
severally and not jointly, hereby represents and warrants to the Company as
follows:
 
(a)    Authorization; Enforcement.  Such Investor represents and warrants that
it is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization with the requisite corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the applicable this Agreement and otherwise to carry out its
obligations hereunder.  This Agreement has been duly executed by such Investor,
and when delivered by such Investor in accordance with terms hereof, will
constitute the valid and legally binding obligation of such Investor,
enforceable against it in accordance with its terms.
 
(b)           Investment Intent.  Such Investor is acquiring the Securities as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Investor's right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws.  Such Investor is acquiring the Securities
hereunder in the ordinary course of its business. Such Investor does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.
 
(c)           Investor Status.  At the time such Investor was offered the
Securities, it was, and at the date hereof it is, and on each date on which it
exercises the Warrants it will be, an "accredited investor" as defined in Rule
501(a) under the Securities Act.  Such Investor is not required to be registered
as a broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended.
 
(d)           General Solicitation.  Such Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 

 
11

--------------------------------------------------------------------------------

 
 
(e)           Access to Information.  Such Investor acknowledges that it has
been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Shares and the merits
and risks of investing in the Securities; (ii) access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Such Investor understands that a purchase of the Securities is a
speculative investment involving a high degree of risk.  Such Investor is aware
that there is no guarantee that such Investor will realize any gain from this
investment, and that such Investor could lose the total amount of this
investment. Such Investor acknowledges that it has received no representations
or warranties from the Company or its employees or agents in making this
investment decision other than as set forth in this Agreement.
 
(f)     Independent Investment Decision.  Such Investor has independently
evaluated the merits of its decision to purchase Securities pursuant to this
Agreement, such decision has been independently made by such Investor and such
Investor confirms that it has only relied on the advice of its own business
and/or legal counsel and not on the advice of any other Investor’s business
and/or legal counsel in making such decision.
 
(g)    Short Sales.  Such Investor has not directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Investor,
executed any Short Sales in the securities of the Company since the date that
such Investor was first contacted regarding an investment in the Company.
 
(h)    Limitations on Transfers.   Such Investor acknowledges that the
Securities must be held indefinitely unless subsequently registered under the
Securities Act or unless an exemption from such registration is available.  Such
Investor is aware of the provisions of Rule 144 promulgated under the Securities
Act which permit limited resale of securities purchased in a private placement
subject to the satisfaction of certain conditions, which may include, among
other things, the existence of a public market for the securities, the
availability of certain current public information about the Company, the resale
occurring not less than six months after a party has purchased and paid for the
security to be sold, the sale being effected through a “broker’s transaction” or
in transactions directly with a “market maker” and the number of securities
being sold during any three month period not exceeding specified limitations.
 
(i)     Company Reliance.  Such Investor expressly acknowledges and agrees that
the Company is relying upon such Investor’s representations contained in this
Agreement.
 

 
12

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
REGISTRATION RIGHTS
 
4.1          Registration Statement.
 
(a)    The Company shall prepare and file with the SEC within seventy-five (75)
calendar days after the Closing Date (the “Filing Deadline”) a registration
statement (on Form S-1, or other appropriate registration statement form) under
the Securities Act (the “Registration Statement”), at the sole expense of the
Company (except as specifically provided in Section ‎4.2 of this Agreement) so
as to permit a public offering and resale of the Shares and the Warrant Shares
(the “Registrable Securities”) in the United States under the Securities Act by
the Investors as selling stockholders. The Company shall use its reasonable best
efforts to cause such Registration Statement to become effective as soon as
possible thereafter, and within the earlier of: (i) one hundred twenty (120)
calendar days after the Closing Date (or one hundred and fifty (150) calendar
days in the event the SEC shall elect to review the Registration Statement), or
(ii) five (5) calendar days after the SEC clearance to request acceleration of
effectiveness (the “Effectiveness Deadline”).  The Company will notify the
Investors of the effectiveness of the Registration Statement (the “Effective
Date”) within three (3) Trading Days.
 
(b)    The Company will maintain the Registration Statement filed under Section
4 of this Agreement effective under the Securities Act until the earlier of the
date (i) all of the Registrable Securities have been sold pursuant to such
Registration Statement, (ii) the Investors receive an opinion of counsel to the
Company, which opinion and counsel shall be reasonably acceptable to the
Investors, that the Registrable Securities may be sold under the provisions of
Rule 144 without limitation as to volume, (iii) all Registrable Securities (or
all Warrants, in the case of Warrants not then exercised) have been otherwise
transferred to persons who may trade the Registrable Securities without
restriction under the Securities Act, and the Company has delivered a new
certificate or other evidence of ownership for such Registrable Securities not
bearing a restrictive legend, (iv) all Registrable Securities may be sold
without any time, volume or manner limitations pursuant to Rule 144 or any
similar provision then in effect under the Securities Act in the opinion of
counsel to the Company, which counsel shall be reasonably acceptable to the
Investors, or (v) one (1) year from the Effective Date.
 
(c)    Prior to the Effective Date, the rights to cause the Company to register
Registrable Securities granted to the Investors by the Company under Section 4
of this Agreement may be assigned in full by an Investor in connection with a
transfer by such Investor of not less than 1,000,000 shares of Common Stock in a
single transaction to a single transferee purchasing as principal, provided,
however, that (i) such transfer is otherwise effected in accordance with
applicable securities laws; (ii) such Investor gives prior written notice to the
Company; and (iii) such transferee agrees to comply with the terms and
provisions of this Agreement in a form reasonably satisfactory to the Company,
and such transfer is otherwise in compliance with this Agreement.
 
(d)    If at any time or from time to time after the Effective Date, the Company
notifies the Investors in writing of the existence of a Potential Material Event
(as defined in Section 4(e) below), the Investors shall not offer or sell any
Registrable Securities or engage in any other transaction involving or relating
to Registrable Securities, from the time of the giving of notice with respect to
a Potential Material Event until the Investors receives written notice from the
Company that such Potential Material Event either has been disclosed to the
public or no longer constitutes a Potential Material Event.  If a Potential
Material Event shall occur prior to the Filing Deadline, then the Company’s
obligation to file such Registration Statement shall be delayed without penalty
for not more than thirty (30) calendar days.  The Company must, if lawful and
practicable, give the Investors notice in writing at least two (2) Trading Days
prior to the first day of the blackout period.
 

 
13

--------------------------------------------------------------------------------

 
 
(e)    “Potential Material Event” means any of the following: (i) the possession
by the Company of material information not ripe for disclosure in a registration
statement, as determined in good faith by the Chief Executive Officer or the
Board of Directors of the Company that disclosure of such information in a
Registration Statement would be detrimental to the business and affairs of the
Company; or (ii) any material engagement or activity by the Company which would,
in the good faith determination of the Chief Executive Officer or the Board of
Directors of the Company, be adversely affected by disclosure in a registration
statement at such time, which determination shall be accompanied by a good faith
determination by the Chief Executive Officer or the Board of Directors of the
Company that the applicable Registration Statement would be materially
misleading absent the inclusion of such information; provided that, (i) the
Company shall not use such right with respect to the Registration Statement for
more than an aggregate of 90 days in any 12-month period; and (ii) the number of
days the Company is required to keep the Registration Statement effective under
Section 4(b)(v) above shall be extended by the number of days for which the
Company shall have used such right.
 
(f)     The Investors will cooperate with the Company in all respects in
connection with this Agreement, including timely supplying all information
reasonably requested by the Company (which shall include all information
regarding the Investors and proposed manner of sale of the Registrable
Securities required to be disclosed in any Registration Statement) and executing
and returning all documents reasonably requested in connection with the
registration and sale of the Registrable Securities and entering into and
performing its obligations under any underwriting agreement, if the offering is
an underwritten offering, in usual and customary form, with the managing
underwriter or underwriters of such underwritten offering.  Any delay or delays
caused by the Investors, or by any other purchaser of securities of the Company
having registration rights similar to those contained herein, by failure to
cooperate as required hereunder shall not constitute a breach or default of the
Company under this Agreement.
 

 
14

--------------------------------------------------------------------------------

 
 
(g)    The Company acknowledges that there is no adequate remedy at law for
failure by it to comply with the provisions of Section 4 of this Agreement and
that such failure would not be adequately compensable in damages.  Therefore,
the Company agrees that in the event that the Registration Statement to be filed
by the Company pursuant to paragraph 4(a) above (i) is not filed with the SEC on
or before the Filing Deadline, or (ii) such Registration Statement is not
declared effective by the SEC on or before the Effectiveness Deadline, then the
Company shall (x) for the period commencing on the seventy sixth (76th) day
after the Closing Date and on the 30th day thereafter until the date that the
Registration Statement is filed and (y) for the period commencing on the one
hundred twenty first (121st) day after the Closing Date (or the one hundred
fifty first (151st) day after the Closing Date in the event the SEC shall elect
to review the Registration Statement) and on the 30th day thereafter until the
date that the Registration Statement is declared effective by the SEC, the
Company will pay to each Investor as liquidated damages and not as a penalty for
such failure (the “Liquidated Damages”) either: (A) a cash payment equal to a
certain percentage (the "Percentage") of such Investor’s Investment Amount or
(B) at the sole election of such Investor, shares of Common Stock equal to the
Percentage of the number of Shares purchased by such Investor pursuant to this
Agreement.  The Percentage shall initially equal 0.5% and, after the first three
payments of the Liquidated Damages, to the extent that the Liquidated Damages
are still required to be paid, the Percentage shall increase to 1.0%.  In no
event shall the Liquidated Damages exceed, in the aggregate, 10% of such
Investor’s Investment Amount.  On either the Filing Deadline, if the
Registration Statement has not be filed, or the Effectiveness Deadline, if the
Registration Statement has not be declared effective, the Company will provide
written notice of failure to the Investor and promptly pay the Investor the
Liquidated Damages .  The Company and the Investors agree that the agreements
contained in Section 4 of this Agreement may be specifically enforced, and the
Liquidated Damages are in addition to any other rights or remedies the Investors
may have at law or in equity.  In addition, the Company shall also reimburse the
Investors for any and all reasonable legal fees and expenses incurred by it in
enforcing their rights pursuant to Section 4 of this Agreement, regardless of
whether any litigation was commenced.  Notwithstanding anything in this
Agreement to the contrary, (i) if the SEC limits the number of Registrable
Securities that may be included in the Registration Statement due to limitations
on the use of Rule 415 of the Securities Act, then the Company shall so advise
all the Investors holding Registrable Securities which were proposed to be
registered in such Registration Statement, and the number of shares of Common
Stock that may be included in the Registration Statement shall be allocated to
the holders of such Registrable Securities so requesting to be registered on a
pro rata basis, based on the number of Registrable Securities then held by all
such Investors and no Liquidated Damages shall be paid in respect of the
Registrable Securities excluded from the Registration Statement pursuant
thereto, (ii) no Investor shall be entitled to receive any Liquidated Damages
with respect to any period during which such Investor is permitted to sell all
its Registrable Securities without any time, volume or manner limitations
pursuant to Rule 144 or any similar provision then in effect under the
Securities Act in the opinion of counsel to the Company, which counsel shall be
reasonably acceptable to the Investors and (iii) no Liquidated Damages shall be
payable in respect of any delay in the effectiveness of the Registration
Statement caused by the existence of anti-dilution adjustment provisions in the
Warrants.
 
4.2           Registration Expenses.  All fees, disbursements and out-of-pocket
expenses and costs incurred by the Company in connection with the preparation
and filing of the Registration Statement and in complying with applicable
securities and “blue sky” laws (including, without limitation, all attorneys'
fees of the Company, registration, qualification, notification and filing fees,
printing expenses, escrow fees, blue sky fees and expenses and the expense of
any special audits incident to or required by any such registration) shall be
borne by the Company.  The Investors shall bear the cost of underwriting and/or
brokerage discounts, fees and commissions, if any, applicable to the Registrable
Securities being registered and the fees and expenses of its counsel.  The
Investors and its counsel shall have a reasonable period, not to exceed five (5)
Trading Days, to review the proposed Registration Statement or any amendment
thereto, prior to filing with the SEC.  The Company shall qualify any of the
Registrable Securities for sale in such states as an Investor reasonably
designates.  However, the Company shall not be required to qualify in any state
which will require an escrow or other restriction relating to the Company and/or
the sellers, or which will require the Company to qualify to do business in such
state or require the Company to file therein any general consent to service of
process.  The Company at its expense will supply each Investor with copies of
the applicable Registration Statement and the prospectus included therein and
other related documents in such quantities as may be reasonably requested by
such Investor.
 

 
15

--------------------------------------------------------------------------------

 
 
4.3          Registration Procedures. Whenever the Company is required by any of
the provisions of this Agreement to effect the registration of any of the
Registrable Securities under the Securities Act, the Company shall (except as
otherwise provided in this Agreement), as expeditiously as possible, subject to
the assistance and cooperation as reasonably required of the Investors with
respect to each Registration Statement:
 
(a)    (A)  prior to the filing with the SEC of any Registration Statement
(including any amendments thereto) and the distribution or delivery of any
prospectus (including any supplements thereto), provide draft copies thereof to
the Investor and reflect in such documents all such comments as the Investor
(and its counsel), reasonably may propose respecting the Selling Shareholders
and Plan of Distribution sections (or equivalents) and (B) furnish to the
Investor such numbers of copies of a prospectus including a preliminary
prospectus or any amendment or supplement to any prospectus, as applicable, in
conformity with the requirements of the Securities Act, and such other
documents, as the Investor may reasonably request in order to facilitate the
public sale or other disposition of the Registrable Securities owned by the
Investor;
 
(b)    register and qualify the Registrable Securities covered by the
Registration Statement under such other securities or blue sky laws of such
jurisdictions as the Investor shall reasonably request (subject to the
limitations set forth in Section 4.2 above), and do any and all other acts and
things which may be necessary or advisable to enable the Investor to consummate
the public sale or other disposition in such jurisdiction of the securities
owned by the Investor;
 
(c)    cause the Registrable Securities to be quoted or listed on each service
on which the Common Stock of the Company is then quoted or listed;
 
(d)    notify the Investor, at any time when a prospectus relating thereto
covered by the Registration Statement is required to be delivered under the
Securities Act, of the happening of any event of which it has knowledge as a
result of which the prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of  the circumstances then existing, and the
Company shall prepare and file a curative amendment as promptly as commercially
reasonable;

 
16

--------------------------------------------------------------------------------

 
 
(e)    as promptly as practicable after becoming aware of such event, notify the
Investor (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the SEC of any stop order or other suspension
of the effectiveness of the Registration Statement at the earliest possible time
and take all lawful action to effect the withdrawal, recession or removal of
such stop order or other suspension; and
 
(f)     provide a transfer agent and registrar for all securities registered
pursuant to the Registration Statement and a CUSIP number for all such
securities.
 
4.4          Piggyback Registration Rights. In addition to the registration
rights set forth in Section 4.1 of this Agreement, if the Registration Statement
to be filed pursuant to Section 4.1 is not filed by the Filing Deadline, or
otherwise declared effective by the SEC, then the Investors shall also have
certain “piggy-back” registration rights as follows:
 
(a)    If at any time after the issuance of the Registrable Securities, the
Company shall file with the SEC a registration statement under the Securities
Act registering any shares of equity securities (but other than registration
relating solely to employee benefit plans on Form S-8 or similar forms that may
be promulgated in the future, or a registration relating solely to a SEC Rule
145 transaction on Form S-4 or similar forms that may be promulgated in the
future), the Company shall give written notice to the Investors prior to such
filing.
 
(b)    Within twenty (20) calendar days after such notice from the Company, each
Investor shall give written notice to the Company whether or not it desires to
have all of its Registrable Securities included in the registration
statement.  If an Investor fails to give such notice within such period, such
Investor shall not have further rights hereunder to have its Registrable
Securities registered pursuant to such registration statement.  If an Investor
gives such notice, then the Company shall include such Investor’s Registrable
Securities in the registration statement, at Company’s sole cost and expense,
subject to the remaining terms of this Section 4.4.
 
(c)    If the registration statement relates to an underwritten offering, and
the underwriter shall determine in writing that the total number of shares of
equity securities to be included in the offering, including the Registrable
Securities, shall exceed the amount which the underwriter deems to be
appropriate for the offering, the number of shares of the Registrable Securities
shall be reduced in the same proportion as the remainder of the shares in the
offering and the Investor’s Registrable Securities included in such registration
statement will be reduced proportionately, provided, however, that securities
being offered by the Company or by a shareholder pursuant to demand registration
rights shall be entitled to priority over the Registrable Securities.  Any
Registrable Securities excluded or withdrawn from such underwriting shall be
excluded and withdrawn from the registration. For this purpose, if other
securities in the registration statement are derivative securities, their
underlying shares shall be included in the computation.  The Investor shall
enter into such agreements as may be reasonably required by the underwriters and
the Investor shall pay the underwriters commissions relating to the sale of
their respective Registrable Securities.
 

 
17

--------------------------------------------------------------------------------

 
 
(d)    The Investors shall have an unlimited number of opportunities to have the
Registrable Securities registered under this Section 4.4, provided that the
Company shall not be required to register any Registrable Security or keep any
Registration Statement effective beyond such period required under Section
4.1(b) of this Agreement.
 
(e)    The Investors shall furnish in writing to the Company such information as
the Company shall reasonably require in connection with a registration
statement.
 
(f)     The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section ‎4.4 prior to the effectiveness
of such registration, whether or not any Investor has elected to include
securities in such registration.
 
4.5          Indemnity and Contribution.
 
(a)    The Company agrees to indemnify and hold harmless each Investor, its
officers, directors, employees, partners, legal counsel and accountants, and
each person controlling such Investor within the meaning of Section 15 of the
Securities Act, from and against any direct losses, claims, damages, expenses or
liabilities (or actions or proceedings in respect thereof) to which such
Investor or such other indemnified persons may become subject  (including in
settlement of litigation, whether commenced or threatened) insofar as such
losses, claims, damages, expenses or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact in the Registration Statement, including all documents
filed as a part thereof and information deemed to be a part thereof, on the
effective date thereof, or any amendment or supplements thereto, and the Company
will, as incurred, reimburse such Investor, each of its officers, directors,
employees, partners, legal counsel and accountants, and each person controlling
such Investor, for any legal or other expenses reasonably incurred in
investigating, defending or preparing to defend or settling such action,
proceeding or claim; provided, however, that the Company shall not be liable in
any such case to the extent that such loss, claim, damage, expense or liability
(or action or proceeding in respect thereof) arises out of, or is based upon,
(i) the failure of such Investor, or any of its agents, affiliates or persons
acting on its behalf, to comply with such Inevestor's covenants and agreements
contained in this Agreement with respect to the sale of Registrable Securities,
(ii) an untrue statement or omission in such Registration Statement in reliance
upon and in conformity with written information furnished to the Company by an
instrument duly executed by or on behalf of such Investor, or any of its agents,
affiliates or persons acting on its behalf, and stated to be specifically for
use in preparation of the Registration Statement and not corrected in a timely
manner by such Investor in writing or (iii) an untrue statement or omission in
any prospectus that is corrected in any subsequent prospectus, or supplement or
amendment thereto, that was delivered to such Investor prior to the pertinent
sale or sales by such Investor and not delivered by such Investor to the
individual or entity to which it made such sale(s) prior to such sale(s).
 

 
18

--------------------------------------------------------------------------------

 

(b)    Each Investor, severally and not jointly, agrees to indemnify and hold
harmless the Company, its officers, directors, employees, partners, legal
counsel and accountants, and each person controlling the Company within the
meaning of Section 15 of the Securities Act, from and against any direct losses,
claims, damages, expenses or liabilities (or actions or proceedings in respect
thereof) to which the Company or such other indemnified persons may become
subject (under the Securities Act or otherwise) insofar as such losses, claims,
damages, expenses or liabilities (or actions or proceedings in respect thereof)
arise out of, or are based upon (i) the failure of such Investor or any of its
agents, affiliates or persons acting on its behalf, to comply with the covenants
and agreements contained in this Agreement with respect to the sale of
Registrable Securities; or (ii) an untrue statement or alleged untrue statement
of a material fact or omission to state a material fact in the Registration
Statement in reliance upon and in conformity with written information furnished
to the Company by an instrument duly executed by or on behalf of such Investor
and stated to be specifically for use in preparation of the Registration
Statement; provided, however, that such Investor shall not be liable in any such
case for (i) any untrue statement or alleged untrue statement or omission in any
prospectus or Registration Statement which statement has been corrected, in
writing, by such Investor and delivered to the Company before the sale from
which such loss occurred; or (ii) an untrue statement or omission in any
prospectus that is corrected in any subsequent prospectus, or supplement or
amendment thereto, that was delivered to such Investor prior to the pertinent
sale or sales by such Investor and delivered by such Investor to the individual
or entity to which it made such sale(s) prior to such sale(s), and such Investor
will, as incurred, reimburse the Company for any legal or other expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim.  Notwithstanding the foregoing, such Investor shall
not be liable or required to indemnify the Company or such other indemnified
persons in the aggregate for any amount in excess of the net amount received by
such Investor from the sale of the Registrable Securities, to which such loss,
claim, damage, expense or liability (or action proceeding in respect thereof)
relates.
 

 
19

--------------------------------------------------------------------------------

 
 
(c)    Promptly after receipt by any indemnified person of a notice of a claim
or the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 4.5, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action and, subject to the provisions hereinafter stated,
in case any such action shall be brought against an indemnified person, the
indemnifying person shall be entitled to participate therein, and, to the extent
that it shall wish, to assume the defense thereof.  After notice from the
indemnifying person to such indemnified person of the indemnifying person’s
election to assume the defense thereof, the indemnifying person shall not be
liable to such indemnified person for any legal expenses subsequently incurred
by such indemnified person in connection with the defense thereof; provided,
however, that if there exists or shall exist a conflict of interest that would,
in the opinion of counsel to the indemnified party, make it inappropriate under
applicable laws or codes of professional responsibility for the same counsel to
represent both the indemnified person and such indemnifying person or any
affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
further, that the indemnifying person shall not be obligated to assume the
expenses of more than one counsel to represent all indemnified persons.  In the
event of such separate counsel, such counsel shall agree to reasonably
cooperate. Notwithstanding anything to the contrary herein, no indemnifying
person shall be required to pay any amounts of indemnification or contribution
with respect to a settlement of any Proceeding or losses, claims, damages,
expenses or liabilities if such settlement is effected without the consent of
the indemnifying person.
 
(d)    If the indemnification provided for in this Section 4.5 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any direct losses, claims, damages, expenses or liabilities
(or actions or proceedings in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, expenses or
liabilities (or actions or proceedings in respect thereof) in such proportion as
is appropriate to reflect the relative fault of the Company on the one hand and
the Investors, or its respective agents, affiliates or persons acting on its
behalf, on the other in connection with the statements or omissions which
resulted in such losses, claims, damages, expenses or liabilities (or actions or
proceedings in respect thereof), as well as any other relevant equitable
considerations.  The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or an Investor, or its
agents, affiliates or persons acting on its behalf, on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The Company and such Investor
agree that it would not be just and equitable if contribution pursuant to this
subsection (d) were determined by any other method of allocation which does not
take into account the equitable considerations referred to above in this
subsection (d).  The amount paid or payable by an indemnified party as a result
of the losses, claims, damages, expenses or liabilities (or actions or
proceedings in respect thereof) referred to above in this subsection (d) shall
be deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  In any
event, such Investor shall not be liable or required to contribute to the
Company in the aggregate for any amount in excess of the net amount received by
such Investor from the sale of its Registrable Securities.
 

 
20

--------------------------------------------------------------------------------

 
 
4.6    Market Standoff.     Each Investor hereby agrees that, if so requested by
the representative of the lead or managing underwriters (the “Managing
Underwriter”), such Investor shall not, without the prior consent of the
Managing Underwriter (i) lend, offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any Registrable Securities or any other securities of
the Company or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Registrable Securities, whether any such transaction described in clause (i)
or (ii) above is to be settled by delivery of Registrable Securities or such
other securities, in cash or otherwise, during the period specified by the
Managing Underwriter (the “Market Standoff Period”), with such period not to
exceed 10 days prior to the anticipated effective date of such registration
statement and 90 days following the effective date of such registration
statement. Each Investor further agrees to execute such agreements as may be
reasonably requested by the underwriters in the Company’s offering on the same
terms of this Section 4.6.
 
ARTICLE V.
TERMINATION
 
5.1           Termination.  If the conditions to the Investors’ obligations at
Closing have not been satisfied or waived on before January 31, 2011, then this
Agreement may be terminated at any time thereafter upon written notice to the
Company by Investors representing at least a majority in interest of the Shares
to be purchased hereunder.  The provisions of Sections 6.2 and 6.5 to 6.17 shall
survive the termination of this Agreement.
 
ARTICLE VI.
MISCELLANEOUS
 
6.1           Certificates; Resales.
 
(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of the Securities
other than pursuant to an effective registration statement or Rule 144(b)(1), to
the Company or to an Affiliate of an Investor, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor, reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.
 
(b)           Certificates evidencing the Securities will contain the following
legend, until such time as they are not required:
 

 
21

--------------------------------------------------------------------------------

 

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.  [THESE SECURITIES AND THE SECURITIES
ISSUABLE UPON EXERCISE OF THESE SECURITIES] [THESE SECURITIES] MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
(c)           Certificates evidencing the Shares and Warrant Shares shall not
contain any legend (including the legend set forth in Section 5.1(b) of this
Agreement), (i) following a sale of such securities pursuant to an effective
registration statement, or (ii) following any sale of such Shares or Warrant
Shares pursuant to Rule 144 (assuming the transferor was not an Affiliate of the
Company), or (iii) if such Shares or Warrant Shares are eligible for sale under
Rule 144(b)(1), or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the SEC).  The Company shall cause its
counsel to issue a legal opinion to the Company’s transfer agent promptly after
the Effective Date if required by the Company’s transfer agent to effect the
removal of the legend hereunder in contemplation of a sale of Registrable
Securities pursuant to the Registration Statement.  If all or any portion of a
Warrant is exercised at a time when there is an effective registration statement
to cover the issuance of the Warrant Shares, such Warrant Shares shall be issued
free of all legends.  The Company agrees that at such time as such legend is no
longer required under this Section 5.1(c), it will, no later than three Trading
Days following the delivery by an Investor to the Company or the Company’s
transfer agent of a certificate representing Warrant Shares issued with a
restrictive legend accompanied by a customary representation letter , deliver or
cause to be delivered to such Investor a certificate representing such shares
that is free from all restrictive and other legends.  The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section
5.1(c) except in the case of an Investor or its permitted transferee becoming an
Affiliate.  Certificates for Securities subject to legend removal hereunder
shall be transmitted by the transfer agent of the Company to the Investors by
crediting the account of the Investor’s prime broker with the Depository Trust
Company System.
 

 
22

--------------------------------------------------------------------------------

 
 
6.2           Indemnification.
 
(a)    Each Investor acknowledges that he, she or it understands the meaning and
legal consequences of the representations and warranties that are contained
herein and hereby agrees, severally and not jointly, to indemnify, save and hold
harmless the Company and its directors, officers, employees and counsel, from
and against any and all claims or actions arising out of a breach of any
representation, warranty or acknowledgment of such Investor contained in this
Agreement.  Such indemnification shall be deemed to include not only the
specific liabilities or obligations with respect to which such indemnity is
provided, but also all reasonable costs, expenses, counsel fees and expenses of
settlement relating thereto, whether or not any such liability or obligation
shall have been reduced to judgment.  In addition, each Investor’s
representations, warranties and indemnification contained herein shall survive
such Investor’s purchase of the Securities hereunder for a period of one year
following the date hereof.
 
(b)    The Company acknowledges it understands the meaning and legal
consequences of the representations and warranties that are contained herein and
hereby agrees to indemnify, save and hold harmless each Investor and its
directors, officers, employees and counsel, from and against any and all claims
or actions arising out of a breach of any representation, warranty or
acknowledgment of the Company contained in this Agreement.  Such indemnification
shall be deemed to include not only the specific liabilities or obligations with
respect to which such indemnity is provided, but also all reasonable costs,
expenses, counsel fees and expenses of settlement relating thereto, whether or
not any such liability or obligation shall have been reduced to judgment.  In
addition, the Company’s representations, warranties and indemnification
contained herein shall survive the purchase of the Securities hereunder for a
period of one year following the date hereof.
 
6.3           Preemptive Right.
 
(a)    Following the Closing Date, for so long as any Investor holds shares of
Common Stock constituting 5% or more of the outstanding shares of Common Stock,
if the Company proposes to issue Additional Securities (other than upon the
exercise or conversion of options, warrants or other rights to purchase Common
Stock), it shall give such Investor a written notice thereof of its intention to
do so (the “Rights Notice”), describing the Additional Securities, the price and
the general terms upon which the Company proposes to issue them. Each Investor
shall have fourteen (14) calendar days from delivery of the Rights Notice to
agree to purchase all or any part of its pro-rata portion of such Additional
Securities, which pro-rata portion is equal to the ratio of (i) the number of
outstanding shares of Common Stock which such Investor holds immediately prior
to the issuance of such Additional Securities to (ii) the total number of
outstanding shares of Common Stock prior to issuance of the Additional
Securities, for the price and upon the general terms specified in the Rights
Notice, by giving written notice to the Company setting forth the quantity of
Additional Securities which such Investor wishes to purchase.
 

 
23

--------------------------------------------------------------------------------

 
 
(b)  If the Investors fail to exercise in full their preemptive right within the
period specified in Section 5.3(a), then the Company shall have sixty (60) Days
after delivery of the Rights Notice to sell the unsold Additional Securities at
a price and upon general terms no more favorable to the purchasers thereof than
specified in the Rights Notice. If the Company has not sold the Additional
Securities within said sixty (60) Day period, the Company shall not thereafter
issue or sell any Additional Securities without first offering such securities
to the Investors in the manner provided above.
 
(c)  The preemptive right granted to the Investors hereunder is personal and is
not transferable to any other Person.
 
(d)  "Additional Securities" means any shares of Common Stock or options,
warrants or other rights to purchase shares of Common Stock, other than (i)
securities issued in any investment round raising less than $500,000 at the
closing thereof, (ii) securities issued to directors, officers or employees of
the Company or a wholly owned subsidiary thereof in their capacity as such in
the ordinary course pursuant to an incentive plan approved by the Board of
Directors of the Company and (iii) securities having a market value of up to
$1,000,000 in the aggregate issued in bona fide, arm's-length transactions to
service providers of the Company or a wholly owned subsidiary thereof in
consideration for services provided.
 
6.4           Abstention from Trading. From the date hereof until the Closing
Date, (i) the Investors will not engage in any financial market transactions
(whether long, short or other hedging transactions) with respect to the
Company’s Common Stock and (ii) the Company will not, and the Company shall
cause its directors and officers and each of its and their respective Affiliates
to not, engage in any financial market transactions (whether long, short or
other hedging transactions) with respect to the Company’s Common Stock.
 
6.5           Entire Agreement; Amendment.  The parties have not made any
representations or warranties with respect to the subject matter hereof not set
forth herein.  This Agreement, together with the Warrants and any other
instruments executed simultaneously herewith, constitute the entire agreement
between the parties with respect to the subject matter hereof.  All
understandings and agreements heretofore between the parties with respect to the
subject matter hereof are merged in this Agreement and any such instruments,
which alone fully and completely expresses their agreement.  This Agreement may
not be changed, modified, extended, terminated or discharged orally, but only by
an agreement in writing, which is signed by all of the parties to this
Agreement.
 

 
24

--------------------------------------------------------------------------------

 
 
6.6           Notices.  Any notice required or permitted to be given to a party
pursuant to the provisions of this Agreement will be in writing and will be
effective on (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth in this Agreement
prior to 5:30 p.m. (in the time zone of the recipient of such notice) on a
Trading Day, (ii) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth in this Agreement on a day that is not a Trading Day or later than 5:30
p.m. (in the time zone of the recipient of such notice) on any Trading Day,
(iii) the 2nd Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, including Express Mail, for
United States deliveries or (iii) five (5) Trading Days after deposit in the
United States mail by registered or certified mail for United States
deliveries.  All notices not delivered personally or by facsimile will be sent
with postage and other charges prepaid and properly addressed to the party to be
notified at the address set forth below such party’s signature of this Agreement
or at such other address as such party may designate by ten (10) days advance
written notice to the other parties hereto. The address for such notices and
communications shall be as follows:
 
If to the Company:
 
Oramed Pharmaceuticals Inc.
         
Hi-Tech Park 2/5
   
Givat-Ram
   
PO Box 39098
   
Jerusalem 91390 Israel
   
Attn: Nadav Kidron
   
Facsimile:  +972-2-566-0004
     
With a copy to:
       
Goldfarb, Levy, Eran, Meiri, Tzafrir & Co.
   
2 Weitzman Street
   
Tel Aviv 64239, Israel
   
Attn:  Adam M. Klein, Adv.
   
Facsimile:  +972-3-608-9855
     
If to an Investor:
 
To the address set forth under such Investor's name
 
  
on the signature pages hereof.

 
6.7           Delays or Omissions.  Except as otherwise specifically provided
for hereunder, no party shall be deemed to have waived any of his or her or its
rights hereunder or under any other agreement, instrument or document signed by
any of them with respect to the subject matter hereof unless such waiver is in
writing and signed by the party waiving said right.  Except as otherwise
specifically provided for hereunder, no delay or omission by any party in
exercising any right with respect to the subject matter hereof shall operate as
a waiver of such right or of any such other right.  A waiver on any one occasion
with respect to the subject matter hereof shall not be construed as a bar to, or
waiver of, any right or remedy on any future occasion.  All rights and remedies
with respect to the subject matter hereof, whether evidenced hereby or by any
other agreement, instrument or document, will be cumulative, and may be
exercised separately or concurrently.
 

 
25

--------------------------------------------------------------------------------

 
 
6.8           Severability.  If any provision of this Agreement is held to be
unenforceable under applicable law, then such provision shall be excluded from
this Agreement, and the balance of this Agreement shall be interpreted as if
such provision was so excluded and shall be enforceable in accordance with its
terms.
 
6.9           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.
 
6.10         Counterparts; Signatures.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one instrument.  Signatures transmitted by
facsimile or scanned and transmitted by electronic mail shall be considered
valid and binding signatures.
 
6.11         Survival of Warranties.  The representations, warranties, covenants
and agreements of the Company and the Investors contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
shall in no way be affected by any investigation made by an Investor or the
Company.
 
6.12         Further Action.  The parties agree to execute any and all such
other and further instruments and documents, and to take any and all such
further actions reasonably required to effectuate this Agreement and the intent
and purposes hereof.
 
6.13         Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.  This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.
 
6.14         No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
6.15         Governing Law; Venue and Waiver of Jury Trial.  This Agreement is
to be construed in accordance with and  governed  by the  internal  laws of the
State of New York without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction to the rights and duties
of the  parties.  The Company and the Investors agree that any suit, action, or
proceeding arising out of or relating to this Agreement shall be brought in the
United States District Court for the Southern District of New York (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a New
York state court in the County of New York) and that the parties  shall submit
to the jurisdiction of such court. The parties irrevocably waive, to the fullest
extent permitted by law, any objection the party may have to the laying of venue
for any such suit, action or proceeding brought in such court.  THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING.  If any one or more provisions  of this Section 5.14
shall for any  reason be held  invalid or unenforceable, it is the
specific  intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.
 

 
26

--------------------------------------------------------------------------------

 
 
6.16         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.  If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
6.17         Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance or non-performance of the obligations
of any other Investor under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Investor shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 

 
27

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
ORAMED PHARMACEUTICALS INC.
       
By:
/s/ Nadav Kidron
 
Name: 
Nadav Kidron
 
Title:
Chief Executive Officer

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]
 

 
28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 
Investment Amount:
 
     6,250,000 Units x $0.32 per Unit = $2,000,000
 
(Each Unit consists of one Share and a Warrant convertible into 0.35 Shares)


Name of Investor: _Attara Fund, Ltd._________________________________________


Signature of Authorized Signatory of Investor:_/s/ Alexandra
Toohey______________________


Name of Authorized Signatory: __ Alexandra Toohey
__________________________________


Title of Authorized
Signatory:___Director____________________________________________


Email Address of Investor:_ ___________________________


Social Security or Taxpayer Identification  Number
_______________________________


Address for Notice of Investor:


c/o Attara Capital LP
767 Fifth Ave. 
12th floor
New York, New York 10153
Facsimile:  1-212-256-8401


Address for Delivery of Securities for Investor (if not same as above):


____________________________________________
____________________________________________
____________________________________________
____________________________________________
 
 
29

--------------------------------------------------------------------------------

 

SCHEDULE 1

Investor
 
Number of Shares
   
Number of Warrants
(35% of the Number
of Shares)
   
Investment
Amount
 
Attara Fund, Ltd.
    6,250,000       2,187,500     $ 2,000,000  

 
 
30

--------------------------------------------------------------------------------

 